Citation Nr: 0719555	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-10 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for left knee contusion residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 until March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.
 
The issue of entitlement to service connection for left knee 
contusion residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1986, the RO denied the veteran's claim of 
service connection for left knee contusion residuals.  The 
veteran did not perfect an appeal to that claim and that 
decision is final.  

2.  Evidence submitted subsequent to the August 1986 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for left knee 
contusion residuals.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1986, the RO denied the veteran's claim for service 
connection for left knee contusion residuals based on medical 
evidence establishing that the veteran did not currently have 
a left knee disability.  The veteran did not file a notice of 
disagreement within one year, and the decision became final.  
38 C.F.R. § 20.302.

The veteran submitted a claim to reopen in April 2004, and in 
July 2004, the RO denied the claim to reopen based on the 
failure to submit new and material evidence.  However, the 
veteran filed a timely Notice of Disagreement and submitted 
copies of his private medical records.  A March 1997 record 
noted that the left knee had a sclerotic area in the 
metaphysic of the tibia which was felt to be a bone island.  
Also, the veteran submitted a statement from his deceased 
physician's nurse which noted that the veteran had received 
treatment for his left knee since 1956.  The nurse also noted 
that fluid was extracted from the left knee several times.    

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material 


evidence analysis, the credibility of the evidence is 
presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical records noted above are new evidence as they had not 
previously been considered by VA decision makers in August 
1986.  The evidence is material because it relates to the 
reason for denial by providing medical evidence of a current 
disability, thus raising a reasonable possibility of 
substantiating the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for left knee contusion residuals is 
reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for left knee contusion residuals has 
been reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In the opinion of the Board, 
additional development is necessary. 

The veteran asserts that he injured his left knee in an 
automobile accident during military service.  An October 1954 
service medical record noted that the veteran 


received a contusion to his left knee as a result of a car 
accident.  As noted above, the veteran's private medical 
records note that he has received treatment since 1956 and 
that he currently has a bone island in his left knee.  
Therefore, the Board finds that a medical opinion is required 
to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Request the veteran's medical records from Dr. 
Elders.  If no records are available, such notation 
should be made in the claim's file.  

2.  The RO should schedule the veteran for a VA 
examination in order to ascertain the nature and 
etiology of any current left knee disability.  
After reviewing the entire record, the examiner 
should express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran's current left 
knee disability was initially manifested in 
service.  The claim's folder must be made available 
to and reviewed by the examiner in conjunction with 
the scheduled examination.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


